      
      




 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                    ***
 7       FRANCINE EDWARDS,                                      Case No. 2:18-cv-01998-APG-PAL
 8                                            Plaintiff,                     ORDER
               v.
 9
         CONN APPLIANCES, INC., et al.,
10
                                           Defendants.
11

12            This matter is before the court on plaintiff’s failure to file a Certificate as to Interested
13   Parties as required by LR 7.1-1. The Complaint (ECF No. 1) in this matter was filed October 17,
14   2018. No answer has been filed. LR 7.1-1(a) requires, unless otherwise ordered, that in all cases
15   (except habeas corpus cases) counsel for private parties shall, upon entering a case, identify in the
16   disclosure statement required by Fed. R. Civ. P. 7.1 all persons, associations of persons, firms,
17   partnerships or corporations (including parent corporations) which have a direct, pecuniary interest
18   in the outcome of the case. LR 7.1-1(b) further states that if there are no known interested parties
19   other than those participating in the case, a statement to that effect must be filed. Additionally,
20   LR 7.1-1(c) requires a party to promptly file a supplemental certification upon any change in the
21   information that this rule requires. To date, plaintiff has failed to comply. Accordingly,
22            IT IS ORDERED plaintiff shall file her certificate of interested parties, which fully
23   complies with LR 7.1-1 no later than 4:00 p.m., November 21, 2018. Failure to comply may
24   result in the issuance of an order to show cause why sanctions should not be imposed.
25            DATED this 8th day of November, 2018.
26
                                                               PEGGY A. LEEN
27                                                             UNITED STATES MAGISTRATE JUDGE
28
                                                           1
